EXHIBIT 99.1 Concurrent Reports Results For Fiscal 2011 Third Quarter ATLANTA, GA — May 3, 2011 — Concurrent (NASDAQ: CCUR), a global leader in video, media data and advertising solutions, today announced financial results for its fiscal 2011 third quarter ended March 31, 2011. Revenue for the fiscal 2011 third quarter rose 26% to $18.3 million from $14.6 million a year ago. Gross margin for the 2011 third fiscal quarter was 60% versus 56% last year, primarily reflecting a more favorable mix of products and services. Operating expenses were $10.4 million in the third quarter of fiscal 2011, compared with $9.0 million in the prior year period. The increase was primarily attributable to the company’s continued operating investments in its multi-screen strategy, along with increased variable expenses due to higher year-over-year revenue. The company reported net income of $498,000, or $0.06 per diluted share, in the third quarter of fiscal 2011, compared with a net loss of $974,000, or $0.12 per share, in the same quarter of the prior year. "We continue todemonstrate Concurrent’s ability to capitalize on the market opportunitycreated by the changing media landscape," said Dan Mondor, Concurrent president and chief executive officer."We are continuing to focus on growing our video and MDAS customer base in domestic and international markets, expanding our managed service solutions, andintroducing new multi-screen video products.We are making solid progress and are pleased with our achievements to date.” “We made good progress toward our business goals in the third quarter but, as we've noted before,the precise timing of orders is always difficult to predict,” continued Mondor.“As such, we are unable to provide specific revenue guidance for the fourth quarter at this time.However, we continue to expect the gross margin as a parentof revenue in the second half of the fiscal yearwill be higher than thefirst half.We anticipate that operating expenses in the fourth quarter will be flat to slightly lower than operating expenses in the third quarter.” Highlights for the quarter include: · Selection by Jilin Cable Network, another Top-10 Chinese cable operator, for video delivery software, through Potevio, (one of Concurrent's resellers in China); · Solid progressin our trial with a North American provider of content delivery services; · Winning two large customer upgrade orders in North America for the video business; and · Recognized as a Top 10 Innovative Technology Company by the Technology Association of Georgia. For the first nine months of fiscal 2011, revenue increased 22% to $51.7 million from $42.3 million a year ago. Consolidated gross margin was 56%, compared with 59% for the first nine months of fiscal 2010. Operating expenses for the fiscal 2011 year-to-date period were $29.8 million, compared with $27.0 million last year.The company posted a net loss of $1.9 million, equal to $0.23 per share, in both nine-month periods. Concurrent Reports Fiscal 2011 Third Quarter Results May 3, 2011 Page 2 of 3 Concurrent used $1.1 million in cash from operations during the first nine months of fiscal 2011. At March 31, 2011, the company had cash and short-term investments of $29.3 million, compared to $32.1 million at December 31, 2010. Concurrent has no debt. Conference Call Information Concurrent will hold a conference call to discuss its 2011 fiscal third quarter results today, Tuesday, May 3, at 4:30 p.m. ET, which will be broadcast live at www.ccur.com, under the “Investors” section.The call can be accessed live by dialing 1-800-841-9385 and entering pass code 110503.A webcast of the live call as well as a replay will also be available at www.ccur.com. About Concurrent Concurrent (NASDAQ: CCUR) is a global leader in innovative solutions that enable the seamless delivery, management and monetization of video on any screen. Built on a solid foundation of video firsts and patented, Emmy® Award winning technology, Concurrent’s screen-independent video delivery and media data solutions create a truly holistic, 360 degree view of the consumer video experience. By harnessing the full potential of video, Concurrent provides customers in the cable, telco, wireless, web, advertising and content development industries with new revenue opportunities such as advanced advertising. Concurrent’s video solutions are built upon a rich heritage of high-performance real-time technology, which also powers solutions for the defense, aerospace, automotive and financial industries. Concurrent has offices in North America, Europe and Asia.For more information, please visit www.ccur.com. Safe Harbor Statement Certain statements made or incorporated by reference in this release may constitute "forward-looking statements" within the meaning of the federal securities laws. Statements regarding future events and developments and the company's future performance, including, but not limited to, achieving further progress as fiscal 2011 draws to a close, as well as management's expectations, beliefs, plans, estimates, or projections relating to the future, are forward-looking statements within the meaning of these laws. All forward-looking statements are subject to certain risks and uncertainties that could cause actual events to differ materially from those projected. The risks and uncertainties which could affect the company's financial condition or results of operations include, without limitation: delays or cancellations of customer orders; changes in product demand; economic conditions; various inventory risks due to changes in market conditions; uncertainties relating to the development and ownership of intellectual property; uncertainties relating to Concurrent's ability and the ability of other companies to enforce their intellectual property rights; the pricing and availability of equipment, materials and inventories; the concentration of customers; failure to effectively manage change; delays in testing and introductions of new products; rapid technology changes; system errors or failures; reliance on a limited number of suppliers and failure of components provided by those suppliers; uncertainties associated with international business activities, including foreign regulations, trade controls, taxes, and currency fluctuations; the impact of competition on the pricing of video products; failure to effectively service the installed base; the entry of new well-capitalized competitors into the company's markets; the success of new video solutions and real-time products; the success of relationships with technology and channel partners; capital spending patterns by a limited customer base; the current negative macro-economic environment; and privacy concerns over data collection. Concurrent Reports Fiscal 2011 Third Quarter Results May 3, 2011 Page3 of 3 Other important risk factors are discussed in Concurrent's Form 10-K filed with the Securities and Exchange Commission (SEC) on August 31, 2010, and may be discussed in subsequent filings with the SEC. The risk factors discussed in the Form 10-K under the heading "Risk Factors" are specifically incorporated by reference in this press release. Forward-looking statements are based on current expectations and speak only as of the date of such statements. Concurrent undertakes no obligation to publicly update or revise any forward-looking statement, whether as a result of future events, new information, or otherwise. Concurrent Computer Corporation and its logo are registered trademarks of Concurrent. ### For more information, contact: Investor Relations: Media Relations: Kirk Somers, Executive VP of Corporate Affairs
